t c summary opinion united_states tax_court thomas richard white and donna estes white petitioners v commissioner of internal revenue respondent docket no 1815-04s filed date thomas richard white and donna estes white pro sese martha j weber for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure after a concession by petitioners the issues for decision are as follows whether the unpaid balance on a loan obtained by petitioner thomas richard white mr white from hi sec_401 plan constitutes a taxable_distribution under sec_72 we hold that it does whether petitioners are liable for the 10-percent additional tax under sec_72 by virtue of such distribution we hold that they are some of the facts have been stipulated and they are so background found at the time that the petition was filed petitioners resided in st joseph tennessee for a number of years mr white was employed by graphic packaging corp of lawrenceburg tennessee graphic packaging as an employee of graphic packaging mr white maintained a k account which was administered by fidelity investments petitioners concede that they neglected to report interest_income in the amount of dollar_figure that they received from employee resources credit_union in mr white borrowed dollar_figure from hi sec_401 account to help finance his oldest daughter’s college education the amount borrowed was one-half of the account balance the terms of the loan required repayment within years based on level amortization through direct deduction from mr white’s paycheck on a semimonthly basis on date petitioners filed a voluntary petition in bankruptcy under chapter of the bankruptcy code following the meeting of creditors on date the bankruptcy court issued an order which was entered on the court’s docket on date confirming the chapter plan and providing notice of a 25-day period within which to object an objection filed by one creditor was subsequently withdrawn accordingly the court’s order became final pursuant to its terms upon expiration of the 25-day period during the initial phase of the bankruptcy proceeding graphic packaging continued to deduct loan payments from mr white’s paychecks however after notification in mid-date by the bankruptcy trustee regarding the finality of the court’s order confirming petitioners’ chapter plan graphic packaging stopped deducting loan payments from mr white’s paychecks at the time that graphic packaging stopped deducting loan payments from mr white’s paychecks the unpaid loan balance was dollar_figure no further loan payments were ever made after expiration of the cure period in the loan was treated by the plan_administrator as having been defaulted fidelity investments issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for reporting a gross distribution to mr white in the amount of dollar_figure petitioners did not report this distribution on their return in the notice_of_deficiency respondent determined that petitioners were required to include the dollar_figure distribution in income respondent also determined that the distribution was subject_to the 10-percent additional tax under sec_72 on early distributions from qualified_retirement_plans issue discussion sec_402 provides generally that distributions from a qualified_plan are taxable to the distributee in the taxable_year in which the distribution occurs pursuant to the provisions of sec_72 accordingly we turn our attention to sec_72 and in particular to sec_72 the section of the internal_revenue_code that treats certain loans from a qualified_employer_plan to a participant or beneficiary as taxable_distributions see generally plotkin v commissioner tcmemo_2001_71 patrick v commissioner tcmemo_1998_30 affd per curiam without published opinion 181_f3d_103 6th cir prince v commissioner tcmemo_1997_324 estate of gray v commissioner tcmemo_1995_421 for purposes of sec_72 a qualified_employer_plan includes a plan described in sec_401 that includes a_trust exempt from tax under sec_501 and therefore includes mr white’ sec_401 plan see sec_72 sec_72 provides as a general_rule that if a participant or beneficiary receives directly or indirectly any amount as a loan from a qualified_employer_plan then such amount shall be treated as having been received by such individual as a distribution under such plan thus under the general_rule of sec_72 the making of a loan from a qualified_employer_plan gives rise to a deemed_distribution that is taxable in the year in which the loan is received however sec_72 provides an exception for certain loans thus as relevant herein the mere making of a loan that does not exceed one-half of the nonforteitable accrued_benefit of the employee under the plan that is repayable within years and that provides for substantially level amortization does not give rise to a deemed_distribution see sec_72 b i and c although a loan may initially satisfy the requirements of sec_72 at the time that it is made a deemed_distribution may nevertheless occur subsequently because of the failure to repay the loan consistent with the loan agreement eg because of the failure to amortize the loan on a substantially level basis sec_72 accordingly if a default occurs a distribution is deemed to occur at that time in the amount of the then outstanding balance of the loan in the present case there is no dispute that mr white defaulted on the k loan in upon his failure to make the requisite installment_payment within the specified cure period the record demonstrates that the balance due at the time of the default was dollar_figure thus pursuant to sec_72 a distribution is deemed to have been made at such time and in such amount and pursuant to sec_402 the distribution is taxable petitioners contend that they did not receive a taxable_distribution because mr white was merely borrowing his own money although it is true that loan proceeds do not generally our analysis is based on the statute we note that the relevant regulation sec_1_72_p_-1 income_tax regs is generally applicable to assignments pledges and loans made on or after date sec_1_72_p_-1 q a-22 b income_tax regs see molina v commissioner tcmemo_2004_258 thus the regulation is inapplicable to the present case however were we to apply it our analysis would remain the same see sec_1_72_p_-1 q a-1 a q a-4 a q a-10 income_tax regs constitute gross_income and although the loan was for a laudable purpose petitioners’ contention ignores the fact that mr white borrowed pretax dollars ie compensation that had not previously been taxed accordingly the defaulted loan from mr white’ sec_401 account became taxable pursuant to sec_72 in the same manner that a distribution from such account would have been taxable if mr white had simply closed the account and withdrawn the balance therein in each instance the amount distributed would be taxable pursuant to sec_402 because such amount represented income that had not previously been taxed consistent with the foregoing we hold for respondent on this issue issue sec_72 imposes an additional tax on an early distribution from a qualified_retirement_plan equal to percent of the portion of such distribution that is includable in gross_income as previously discussed failure to make an installment_payment when due in accordance with the terms of a loan from a qualified_retirement_plan may result in a taxable_distribution sec_72 accordingly a loan balance that constitutes a taxable_distribution is subject_to the 10-percent additional tax mr white’ sec_401 account constitutes a qualified_retirement_plan for purposes of sec_72 see sec_4974 under sec_72 on early distributions see plotkin v commissioner supra the additional tax under sec_72 does not apply to certain distributions from qualified_retirement_plans for example the additional tax does not apply to distributions that are made on or after the date on which the employee attains the age of 59½ that are made to a beneficiary on or after the death of the employee that are attributable to the employee’s being disabled or that are made to an employee after separation_from_service after attainment of age see sec_72 petitioners do not contend that any of the statutory exceptions apply to their case rather they contend that the additional tax should not be imposed because they were precluded from making loan repayments to mr white’ sec_401 plan by virtue of the chapter bankruptcy plan the short answer to petitioners’ contention is that there is no specific exception under sec_72 that addresse sec_5 see also sec_72 which excepts from the additional tax under sec_72 certain distributions for higher education expenses however the exception does not apply to distributions from all qualified_retirement_plans but rather only to distributions from individual retirement plans ie individual_retirement_accounts and individual retirement annuities iras see sec_7701 sec_4974 and see also taxpayer_relief_act_of_1997 publaw_105_34 sec a 111_stat_788 h rept pincite 1997_4_cb_319 because the deemed_distribution in this case came from mr white’ sec_401 account which is not an ira plan the exception set forth in sec_72 does not apply petitioners’ situation rather this court has repeatedly held that we are bound by the list of statutory exceptions set forth in sec_72 111_tc_250 110_tc_1 101_tc_215 swihart v commissioner tcmemo_1998_407 although the court is sympathetic to petitioners’ position we are constrained to sustain respondent’s determination on this issue reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue as well as petitioners’ concession see supra note decision will be entered for respondent
